Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/10/2022 have been carefully and fully considered. With respect to applicant’s argument regarding the rejection under 35 U.S.C § 101 (numbered as page 7) which recites:
“In the current application, independent claim 1 has been amended to recite the feature of "wherein the machine learning algorithms are trained by receiving a plurality of training input objects, receiving a plurality of desired output values, and iteratively adjusting the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values." The features recited in claim 1 do not include any mathematical relationship, formulas, or calculations. While it is based on mathematical concepts, the concepts themselves are not required by the claim. Further, the recited features cannot be practically performed in the human mind. The recited features do not relate to a method of organizing human activity. Therefore, similarly to Example 39 above, the Applicant respectfully submits that amended independent claim 1 is patent eligible.”
. 
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes that "wherein the machine learning algorithms are trained by receiving a plurality of training input objects, receiving a plurality of desired output values, and iteratively adjusting the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values." Would not be considered a mental abstract idea, and Examiner agrees it cannot be practically performed in the human mind, However, the amended limitations do not add practical application and would be using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Examiner emphasizes that the indicated mental abstract ideas in claim 1 are “generating an undesirable score based on the plurality of input data”,  and “determining whether the task is undesirable by comparing the undesirable score with a threshold”. Please view the rejection below for further detail on the rejection of the amended claim limitations. 
Dependent claims 2-8, 10-18, and 20 are rejected for similar reasons. 

Applicant's arguments filed 08/10/2022 have been carefully and fully considered. With respect to applicant’s argument regarding the rejection under 35 U.S.C § 103 (numbered as page 9) which recites:
“In rejecting the above feature, the Office appeared to equate desirability of a task with knowledge/ability to perform it. Specifically, the Office indicated that "the task is determined to be undesirable when the user asks for help..." Office Action at p. 23. However, the inability to perform a task does not equate to the undesirability of performing a task. Inability to perform a task does not mean the task is undesirable and, conversely, the desirability of a task does not equate to an ability to perform it. Here, the Office has not shown the Heckmann discloses the feature of "determining whether the task is undesirable..." 

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes that there is no special definition in the specification for “desirability” or “undesirability”, in fact the specification mentions [0018] “Undesirable tasks may include tasks that are difficult, tedious, boring, scary, tiresome, or troublesome, among other task that the person performing the task may not wish to undertake”, the language does not require undesirable tasks to be defined by this as it may include these things or may not. Additionally, a lack of knowledge/ability to perform a task would equate to a task being difficult or troublesome which according to the specification would be considered an undesirable task. Using broadest reasonable interpretation, the undesirability is interpreted as the user asking for help.

“The Office further alleged that "[t]he assistance system enables a successful cooperation between the user and the robot by an efficient and intuitive communication... cooperation of the user and the robot in performing the task, Fig. 3 Generating support signal). Although unclear, it appears that the Office is alleging the claimed "task" equates to the "Generating support signal" in Heckmann. However, the recited "task" refers to a task performed by the person a first time. The Office has not shown that Heckmann discloses or suggests the robot performing a task at a second time that was performed by the person at a first time before the second time. Instead, Heckmann discloses "improved communication" that enables successful cooperation between the user and the robot. In view of the above, Applicant respectfully submits that amended independent claim 1 is patentable over Heckmann. Tom and Kim, taken individually or in combination with Heckmann (the propriety of any such combination not being admitted) fail to disclose or suggest at least the features above. Therefore, amended independent claim 1 is patentable over the applied art.”

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner points to Heckmann to further explain a task [0015] The assistance system may form part of a robot that supports the user physically, for example, by handing objects like tools or spare parts to the user based on information contained in the support signal. Additionally or alternatively, the assistance system supports the user by providing information included in the support signal on how to continue performing the task taking into account the current state of the task. Examiner has included this mapping in the rejection below to further clarify the connection of the support signal and task. The robot is supporting the user, by continuing to perform the task as continuing would mean after a first time, and using Broadest reasonable interpretation this interpretation would read on “the robot to perform the task at a second time after the first time”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim 1 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “generating an undesirable score based on the plurality of input data”,  and “determining whether the task is undesirable by comparing the undesirable score with a threshold”.
The limitation “generating an undesirable score based on the plurality of input data”, and “determining whether the task is undesirable by comparing the undesirable score with a threshold” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “robot”, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “receiving an indication identifying a person performing a task at a first time”, “receiving a plurality of input data associated with the person while performing the task”, and “receiving a plurality of training input objects; receiving a plurality of desired output values” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- “ by applying machine learning algorithms to the plurality of input data to generate the undesirable score, wherein the machine learning algorithms are trained by: …iteratively adjusting the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values“,  and “causing, in response to determining that the task is undesirable, the robot to perform the task at a second time after the first time” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The limitation that recites “A method of a robot using machine learning” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable").  Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional elements- “ by applying machine learning algorithms to the plurality of input data to generate the undesirable score, wherein the machine learning algorithms are trained by: …iteratively adjusting the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values“ , “and causing, in response to determining that the task is undesirable, the robot to perform the task at a second time after the first time” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The limitation that recites “A method of a robot using machine learning, comprising” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 2 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claim additionally recite- “wherein the plurality of input data comprises at least one of visual input data and audio data” which is simply field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 3 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claim additionally recite- “The method of claim 2, wherein the visual input data comprises at least one of a facial expression of the person and a body language of the person” which is simply field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 4 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “further comprising, performing image processing techniques to the visual input data.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Performing image processing techniques includes filtering to the images or videos captured by the one or more photodetectors shown in the specification [0026], filtering could using Broadest reasonable interpretation include sorting the input data to not include blurry images which could be done mentally. The claim recites no additional limitations. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claim additionally recite- “wherein the audio input data comprises at least one of a tonal expression of the person or a word spoken by the person.” which is simply field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 6 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “further comprising performing audio processing techniques to the audio input data” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Performing audio processing techniques includes filtering to the sound captured by the microphone shown in the specification [0027], filtering could using Broadest reasonable interpretation include sorting the input data to not include outlier sounds which could be done mentally. The claim recites no additional limitations. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claim additionally recite- “wherein determining whether the task is undesirable comprises applying machine learning algorithms to the plurality of input data.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 8 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claim additionally recite- “wherein the machine learning algorithms comprises at least one of supervised learning algorithms, unsupervised learning algorithms, reinforcement learning algorithms, and deep learning algorithms” which is simply field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 9 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “generating an undesirable score based on the plurality of input data”,  and “determining whether the task is undesirable by comparing the undesirable score with a threshold”.
The limitation “generating an undesirable score based on the plurality of input data”,  and “determining whether the task is undesirable by comparing the undesirable score with a threshold” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “robot”, “controller”, and “processor”, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “a photodetector that receives visual input data of a plurality of input data”, “a microphone that receive audio input data of the plurality of input data”, “receiving an indication identifying a person performing a task at a first time”,  “receiving the plurality of input data associated with the person while performing the task” , and “receiving a plurality of training input objects; receiving a plurality of desired output values” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, The claim recites- “a memory having instructions stored therein” which is simply insignificant extra solution activity of storing and retrieving information In memory.  The claim also recites elements- “A robot comprising “, “a controller having a processor communicatively coupled with a memory”, “wherein the processor executes the instructions to perform the steps of”, “ by applying machine learning algorithms to the plurality of input data to generate the undesirable score, wherein the machine learning algorithms are trained by: …iteratively adjusting the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values“, and “causing, in response to determining that the task is undesirable, the robot to perform the task at a second time after the first time” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The limitation that recites “A method of a robot using machine learning” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable").  Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional elements of a memory having instructions stored is considered to be well-understood, routine, conventional activity-MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information In memory). The additional elements- “ by applying machine learning algorithms to the plurality of input data to generate the undesirable score, wherein the machine learning algorithms are trained by: …iteratively adjusting the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values“ , “and causing, in response to determining that the task is undesirable, the robot to perform the task at a second time after the first time” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 10 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claim additionally recite- “further comprising a battery that supplies electrical energy to the robot.” which is simply field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 11 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claim additionally recite- “further comprising: one or more arms; and an arms drive assembly that controls the one or more arms” which is simply field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 12 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claim additionally recite- “further comprising: one or more wheels; and a wheels drive assembly that rotate the one or more wheels to move the robot.” which is simply field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 13 is rejected under 35 U.S.C. for similar reasons are claim 3.
Claim 14 is rejected under 35 U.S.C. for similar reasons are claim 4.
Claim 15 is rejected under 35 U.S.C. for similar reasons are claim 5.
Claim 16 is rejected under 35 U.S.C. for similar reasons are claim 6.
Claim 17 is rejected under 35 U.S.C. for similar reasons are claim 7.
Claim 18 is rejected under 35 U.S.C. for similar reasons are claim 8.

Claim 19 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “generating an undesirable score based on the plurality of input data”, and “determining whether the task is undesirable by comparing the undesirable score with a threshold”.
The limitation “generating an undesirable score based on the plurality of input data”, and “determining whether the task is undesirable by comparing the undesirable score with a threshold” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “robot”, and “processor”, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “receiving an indication identifying a person performing a task at a first time”,  “receiving the plurality of input data associated with the person while performing the task” , and “receiving a plurality of training input objects; receiving a plurality of desired output values” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, The claim recites- “A non-transitory computer readable medium having instructions stored therein that,” which is simply insignificant extra solution activity of storing and retrieving information In memory.  The claim also recites elements- “when executed by a processor of a robot, cause the processor to perform the steps of  ”applying machine learning algorithms to the plurality of input data to generate the undesirable score, wherein the machine learning algorithms are trained by: …iteratively adjusting the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values“ and “causing, in response to determining that the task is undesirable, the robot to perform the task at a second time after the first time” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional elements of a memory having instructions stored is considered to be well-understood, routine, conventional activity-MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information In memory). The additional elements- “ by applying machine learning algorithms to the plurality of input data to generate the undesirable score, wherein the machine learning algorithms are trained by: …iteratively adjusting the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values“ , “and causing, in response to determining that the task is undesirable, the robot to perform the task at a second time after the first time” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 20 is rejected under 35 U.S.C. for similar reasons are claims 3 and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heckmann (US20200012670A1), in view of Tong et al. (US20160331557A1, herein Tong), in further view of Toda (US20180079076A1).

Regarding claim 1, Heckmann teaches A method of a robot ([0015] The assistance system may form part of a robot that supports the user physically , for example , by handing objects like tools or spare parts to the user based on information contained in the support signal) using machine learning (Fig. 2, [0144] Furthermore , known machine learning approaches can be applied to extract the tools and parts when generating the internal representation of the task . This can be achieved by annotating a training dataset of repair steps with the tool used) , comprising: receiving an indication identifying a person performing a task at a first time; receiving a plurality of input data associated with the person while performing the task ([0106] , the system identifies a task using a semantic analysis of headings of the description or title of the video, the complete text of the description, or the audio signal (particularly the speech included in the audio signal ) and the video signal in the video, [0113] After a particular task has been identified by collecting respective information, [0116] identifying a specific user or technician , the assistance system 1 will acquire a dedicated internal representation of the identified user from the internal representation storage device 22. The assistance system 1 will use the acquired dedicated task representation of the identified user thereafter.);
by applying machine learning algorithms to the plurality of input data…, wherein the machine learning algorithms are trained by ([0144] machine learning approaches can be applied to extract the tools and parts when generating the internal representation of the task [0156] The method can apply the machine learning approach for training):
receiving a plurality of training input objects ([0144] machine learning approaches can be applied to extract the tools and parts when generating the internal representation of the task. This can be achieved by annotating a training dataset of repair steps with the tool used, [0156] The method can apply the machine learning approach for training on sequences of tools and parts in the internal representation of the task and will then be able to predict the next tool or part based on an observed sequence);
receiving a plurality of desire output values ([0155] After receiving feedback from the user or by observing the user's behavior, the assistance system 1 can determine, if its prediction concerning the tool was correct and if not, which tool or part was used instead of the predicted tool).(i.e. the user feedback of the tool being correct is the desire output values) ;
and …the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values ([0156] The method can apply the machine learning approach for training on sequences of tools and parts in the internal representation of the task and will then be able to predict the next tool or part based on an observed sequence, [0155] the assistance system 1 can determine, if its prediction concerning the tool was correct and if not, which tool or part was used instead of the predicted tool. With this acquired knowledge, the assistance system 1 can formulate a hypothesis on which tool or part will be needed in the following step. The frequency counts of the usage of tools in the second step of the relevant repair manuals can now be weighted with an accuracy in predicting the tools and parts up to the current step during performing the method. This accuracy, e.g., can, be determined based on their Levensthein distance to the observed sequence). ;
 determining whether the task is undesirable …([0119] In case that the user is unsure how to continue the task, he may even actively ask the assistance system 1. The assistance system 1 will then be able to answer by generating and outputting the respective support signal). (i.e. the task is determined to be undesirable when the user asks for help which would be an audio input); and causing, in response to determining that the task is undesirable, the robot to perform the task at a second time after the first time ([0016] The assistance system enables a successful cooperation between the user and the robot by an efficient and intuitive communication… cooperation of the user and the robot in performing the task, Fig. 3 Generating support signal, [0015] The assistance system may form part of a robot that supports the user physically, for example, by handing objects like tools or spare parts to the user based on information contained in the support signal. Additionally or alternatively, the assistance system supports the user by providing information included in the support signal on how to continue performing the task taking into account the current state of the task ).
Heckmann does not teach generating an undesirable score based on the plurality of input data;… to generate the undesirable score ;… iteratively adjusting …by comparing the undesirable score with a threshold…
Tong teaches generating an undesirable score based on the plurality of input data by applying machine learning algorithms to the plurality of input data to generate the undesirable score ([0062] The motion sensors 24 and 25 can measure the kinematic sensor feedbacks, such as the ankle joint angle, the tilting angle, linear acceleration, and angular velocity of the body segments (shank and foot). These variables obtained in different walking conditions: walking speeds, walking levels, etc., can be inputted into an advanced classification model like the Support Vector Machine (SVM), Neural Network, or the Hidden Markov Model (HMM) to perform a machine learning process. An optimized classifier of the walking conditions can be obtained which can classify the walking conditions. Kinematic thresholds of the motion sensors 24 and 25 can be configured with a walking calibration before the device operation. ) …by comparing the undesirable score with a threshold ([0059] The control algorithm processes the kinetic and kinematic sensory feedback, and determines a particular gait phase. At the particular gait phase, the control algorithm classifies the walking conditions by comparing the kinetic and kinematic sensory feedback with a set of predetermined thresholds. If the gait pattern exceeds the predetermined thresholds, it triggers the controller 29 to send a determined torque profile to the electrical rotatory motor 16.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heckmann’s teaching of determining whether a task is undesirable with Tong’s teaching generating a particular gate phase/ score based on input data, and comparing that particular gate phase. The combined teaching provides an expected result of determining whether a task is undesirable by comparing the undesirable score with a threshold . Therefore, one of ordinary skill in the art would be motivated to optimize the robots usage. 
The combination of Heckmann and Tong do not teach iteratively adjusting
Toda teaches iteratively adjusting the machine learning algorithms ([0025] perform learning (reinforcement learning), and outputs the operation program as modified (learned). In other words, such an operation program as learned enables modification of teachings, [0024] output an operation program of a robot as modified by performing learning of the operation program, for example, by reinforcement learning, and includes an artificial intelligence 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heckmann’s teaching of using machine learning for training with Toda’s teaching of using reinforcement learning to modify by performing learning. The combined teaching provides an expected result of using reinforcement learning to modify the learning/training . Therefore, one of ordinary skill in the art would be motivated to get an accurate output. 	

Regarding claim 2, the combination of Heckmann, Tong, and Toda teach The method of claim 1, wherein the plurality of input data comprises at least one of visual input data and audio data (Heckmann, Fig. 1 Acoustic sensor 6, Speech recognition 8, Visual sensor 7, Human motion recognition 9).

Regarding claim 3, the combination of Heckmann, Tong, and Toda teach The method of claim 2, wherein the visual input data comprises at least one of a facial expression of the person and a body language of the person (Heckmann, [0061] visual sensor 7 is a camera acquiring still images and / or videos from a task environment, [0064] Image data provided by the visual sensor 7 is fed to the unit for human motion recognition 9, Fig. 1 Human motion recognition 9).

Regarding claim 4, the combination of Heckmann, Tong, and Toda teach The method of claim 2, further comprising, performing image processing techniques to the visual input data (Heckmann, [0024] interpreting the image data acquired from a visual sensor , for example , at least one video camera . The visual sensor captures the image data which depicts the user and preferably the at least one object currently involved in the task, [0039] The processor of a particularly advantageous embodiment is configured to extract the visual information from a description of the task or to perform an image search using a web search machine and keywords relevant to the task, [0131] also the processing may be done using plural processors arranged for example in a server instead of a single processor 20 mounted in the robot).

Regarding claim 5, the combination of Heckmann, Tong, and Toda teach The method of claim 2, wherein the audio input data comprises at least one of a tonal expression of the person or a word spoken by the person (Heckmann, [0064] Acoustic data acquired by the acoustic sensor 6 is fed to a unit for speech recognition 8, Fig. 1 Speech recognition).

Regarding claim 6, the combination of Heckmann, Tong, and Toda teach The method of claim 2, further comprising performing audio processing techniques to the audio input data (Heckmann, [0064] Acoustic data acquired by the acoustic sensor 6 is fed to a unit for speech recognition 8, [0065] Speech data generated by the unit for speech recognition 8 [0131] also the processing may be done using plural processors arranged for example in a server instead of a single processor 20 mounted in the robot) .

Regarding claim 8, the combination of Heckmann, Tong, and Toda teach The method of claim 1,  wherein the machine learning algorithms comprises at least one of supervised learning algorithms, unsupervised learning algorithms, reinforcement learning algorithms, and deep learning algorithms (Heckmann, [0136] In a first step , the user can state to the assistance system 1 what kind of repair he wishes to perform…The assistance system 1 obtains in step S4 this user input and then interprets in step S5 the obtained user input, [0137] Many methods have been proposed in the literature and commercial systems exist to determine an intent of the user… Recent trends in deep learning based natural language processing) .

Regarding claim 9, Heckmann teaches A robot  comprising ([0131] aforementioned examples and given explanations refer to a robot including the assistance system 1, Fig. 1 assistance system 1) : a photodetector that receives visual input data of a plurality of input data (Fig. 1 Visual sensor 7, [0061] An example for the visual sensor 7 is a camera acquiring still images and / or videos from a task environment . The task environment includes a user of the assistance system , objects involved in the task , tools involved in the task , and ( autonomous ) systems such as a robot cooperating with the human user  ; a microphone that receive audio input data of the plurality of input data (Fig. 1 Acoustic Sensor 6, [0111] the robot or more generally the assistance system 1 has to understand speech and gestures using the built - in acoustic sensor 6 or visual sensor 7, [0099] the acoustic sensor 6 , for example a microphone) ; and a controller (Fig. 1 assistance system 1) having a processor (Fig. 1 Processor 20) communicatively coupled with a memory (Fig. 1 Internal representation storage 22) having instructions stored therein ([0098] internal representation storage device 22 to receive internal representation data as indicated by arrow 27 in FIG . 4 , including , for example , a specific internal representation for performing the current task or a task similar to a current task from the internal representation storage device 22), wherein the processor executes the instructions to perform the steps of ([0011] The processor is configured to interpret a user input obtained by the human – machine interface unit and to analyze the obtained unstructured knowledge source data for generating an internal representation of the task . The processor monitors a task progress by interpreting at least one of the user input and image data) : receiving an indication identifying a person performing a task at a first time; receiving the plurality of input data associated with the person while performing the task ([0106] , the system identifies a task using a semantic analysis of headings of the description or title of the video, the complete text of the description, or the audio signal ( particularly the speech included in the audio signal ) and the video signal in the video, [0113] After a particular task has been identified by collecting respective information, [0116] identifying a specific user or technician , the assistance system 1 will acquire a dedicated internal representation of the identified user from the internal representation storage device 22. The assistance system 1 will use the acquired dedicated task representation of the identified user thereafter); by applying machine learning algorithms to the plurality of input data…, wherein the machine learning algorithms are trained by ([0144] machine learning approaches can be applied to extract the tools and parts when generating the internal representation of the task [0156] The method can apply the machine learning approach for training):
receiving a plurality of training input objects ([0144] machine learning approaches can be applied to extract the tools and parts when generating the internal representation of the task. This can be achieved by annotating a training dataset of repair steps with the tool used, [0156] The method can apply the machine learning approach for training on sequences of tools and parts in the internal representation of the task and will then be able to predict the next tool or part based on an observed sequence);
receiving a plurality of desire output values ([0155] After receiving feedback from the user or by observing the user's behavior, the assistance system 1 can determine, if its prediction concerning the tool was correct and if not, which tool or part was used instead of the predicted tool).(i.e. the user feedback of the tool being correct is the desire output values) ;
and …the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values ([0156] The method can apply the machine learning approach for training on sequences of tools and parts in the internal representation of the task and will then be able to predict the next tool or part based on an observed sequence, [0155] the assistance system 1 can determine, if its prediction concerning the tool was correct and if not, which tool or part was used instead of the predicted tool. With this acquired knowledge, the assistance system 1 can formulate a hypothesis on which tool or part will be needed in the following step. The frequency counts of the usage of tools in the second step of the relevant repair manuals can now be weighted with an accuracy in predicting the tools and parts up to the current step during performing the method. This accuracy, e.g., can, be determined based on their Levensthein distance to the observed sequence). ;
 determining whether the task is undesirable … ([0119] In case that the user is unsure how to continue the task , he may even actively ask the assistance system 1. The assistance system 1 will then be able to answer by generating and outputting the respective support signal). (i.e. the task is determined to be undesirable when the user asks for help which would be an audio input); and causing, in response to determining that the task is undesirable, the robot to perform the task at a second time after the first time ([0016] The assistance system enables a successful cooperation between the user and the robot by an efficient and intuitive communication… cooperation of the user and the robot in performing the task, Fig. 3 Generating support signal).
Heckmann does not teach generating an undesirable score based on the plurality of input data;… to generate the undesirable score ;… iteratively adjusting …by comparing the undesirable score with a threshold
Tong teaches generating an undesirable score based on the plurality of input data by applying machine learning algorithms to the plurality of input data to generate the undesirable score ([0062] The motion sensors 24 and 25 can measure the kinematic sensor feedbacks, such as the ankle joint angle, the tilting angle, linear acceleration, and angular velocity of the body segments (shank and foot). These variables obtained in different walking conditions: walking speeds, walking levels, etc., can be inputted into an advanced classification model like the Support Vector Machine (SVM), Neural Network, or the Hidden Markov Model (HMM) to perform a machine learning process. An optimized classifier of the walking conditions can be obtained which can classify the walking conditions. Kinematic thresholds of the motion sensors 24 and 25 can be configured with a walking calibration before the device operation. )…by comparing the undesirable score with a threshold ([0059] The control algorithm processes the kinetic and kinematic sensory feedback, and determines a particular gait phase. At the particular gait phase, the control algorithm classifies the walking conditions by comparing the kinetic and kinematic sensory feedback with a set of predetermined thresholds. If the gait pattern exceeds the predetermined thresholds, it triggers the controller 29 to send a determined torque profile to the electrical rotatory motor 16.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heckmann’s teaching of determining whether a task is undesirable with Tong’s teaching generating a particular gate phase/ score based on input data, and comparing that particular gate phase. The combined teaching provides an expected result of determining whether a task is undesirable by comparing the undesirable score with a threshold . Therefore, one of ordinary skill in the art would be motivated to optimize the robots usage. 
The combination of Heckmann and Tong do not teach iteratively adjusting
Toda teaches iteratively adjusting the machine learning algorithms ([0025] perform learning (reinforcement learning), and outputs the operation program as modified (learned). In other words, such an operation program as learned enables modification of teachings, [0024] output an operation program of a robot as modified by performing learning of the operation program, for example, by reinforcement learning, and includes an artificial intelligence 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heckmann’s teaching of using machine learning for training with Toda’s teaching of using reinforcement learning to modify by performing learning. The combined teaching provides an expected result of using reinforcement learning to modify the learning/training . Therefore, one of ordinary skill in the art would be motivated to get an accurate output. 

Regarding claim 13, the combination of Heckmann, Tong, and Toda teach The robot of claim 9, wherein the visual input data comprises at least one of a facial expression of the person and a body language of the person (Heckmann, [0061] visual sensor 7 is a camera acquiring still images and / or videos from a task environment, [0064] Image data provided by the visual sensor 7 is fed to the unit for human motion recognition 9, Fig. 1 Human motion recognition 9).

Regarding claim 14, the combination of Heckmann, Tong, and Toda teach The robot of claim 9, further comprising, performing image processing techniques to the visual input data (Heckmann, [0024] interpreting the image data acquired from a visual sensor , for example , at least one video camera . The visual sensor captures the image data which depicts the user and preferably the at least one object currently involved in the task, [0039] The processor of a particularly advantageous embodiment is configured to extract the visual information from a description of the task or to perform an image search using a web search machine and keywords relevant to the task, [0131] also the processing may be done using plural processors arranged for example in a server instead of a single processor 20 mounted in the robot).

Regarding claim 15, the combination of Heckmann, Tong, and Toda teach The robot of claim 9, wherein the audio input data comprises at least one of a tonal expression of the person or a word spoken by the person (Heckmann, [0064] Acoustic data acquired by the acoustic sensor 6 is fed to a unit for speech recognition 8, Fig. 1 Speech recognition).

Regarding claim 16, the combination of Heckmann, Tong, and Toda teach The robot of claim 9, further comprising performing audio processing techniques to the audio input data (Heckmann, [0064] Acoustic data acquired by the acoustic sensor 6 is fed to a unit for speech recognition 8, [0065] Speech data generated by the unit for speech recognition 8 [0131] also the processing may be done using plural processors arranged for example in a server instead of a single processor 20 mounted in the robot)


Regarding claim 18, the combination of Heckmann, Tong, and Toda teach The robot of claim 9, wherein the machine learning algorithms comprises at least one of supervised learning algorithms, unsupervised learning algorithms, reinforcement learning algorithms, and deep learning algorithms (Heckmann, [0136] In a first step , the user can state to the assistance system 1 what kind of repair he wishes to perform…The assistance system 1 obtains in step S4 this user input and then interprets in step S5 the obtained user input, [0137] Many methods have been proposed in the literature and commercial systems exist to determine an intent of the user… Recent trends in deep learning based natural language processing) .

Regarding claim 19, Heckmann teaches A non-transitory computer readable medium (Fig. 1 Internal representation storage 22)  having instructions stored therein that ([0098] internal representation storage device 22 to receive internal representation data as indicated by arrow 27 in FIG . 4 , including , for example , a specific internal representation for performing the current task or a task similar to a current task from the internal representation storage device 22), when executed by a processor of a robot, cause the processor to perform the steps of ( Fig.1 Processor 20, ([0131] robot including the assistance system 1, Fig. 1 assistance system 1, [0011] The processor is configured to interpret a user input obtained by the human – machine interface unit and to analyze the obtained unstructured knowledge source data for generating an internal representation of the task . The processor monitors a task progress by interpreting at least one of the user input and image data): receiving an indication identifying a person performing a task at a first time; receiving a plurality of input data associated with the person while performing the task ([0106] , the system identifies a task using a semantic analysis of headings of the description or title of the video, the complete text of the description, or the audio signal ( particularly the speech included in the audio signal ) and the video signal in the video, [0113] After a particular task has been identified by collecting respective information, [0116] identifying a specific user or technician , the assistance system 1 will acquire a dedicated internal representation of the identified user from the internal representation storage device 22. The assistance system 1 will use the acquired dedicated task representation of the identified user thereafter); by applying machine learning algorithms to the plurality of input data…, wherein the machine learning algorithms are trained by ([0144] machine learning approaches can be applied to extract the tools and parts when generating the internal representation of the task [0156] The method can apply the machine learning approach for training):
receiving a plurality of training input objects ([0144] machine learning approaches can be applied to extract the tools and parts when generating the internal representation of the task. This can be achieved by annotating a training dataset of repair steps with the tool used, [0156] The method can apply the machine learning approach for training on sequences of tools and parts in the internal representation of the task and will then be able to predict the next tool or part based on an observed sequence);
receiving a plurality of desire output values ([0155] After receiving feedback from the user or by observing the user's behavior, the assistance system 1 can determine, if its prediction concerning the tool was correct and if not, which tool or part was used instead of the predicted tool).(i.e. the user feedback of the tool being correct is the desire output values) ;
and …the machine learning algorithms such that executing the machine learning algorithms based on the plurality of training input objects yields the plurality of desired output values ([0156] The method can apply the machine learning approach for training on sequences of tools and parts in the internal representation of the task and will then be able to predict the next tool or part based on an observed sequence, [0155] the assistance system 1 can determine, if its prediction concerning the tool was correct and if not, which tool or part was used instead of the predicted tool. With this acquired knowledge, the assistance system 1 can formulate a hypothesis on which tool or part will be needed in the following step. The frequency counts of the usage of tools in the second step of the relevant repair manuals can now be weighted with an accuracy in predicting the tools and parts up to the current step during performing the method. This accuracy, e.g., can, be determined based on their Levensthein distance to the observed sequence). ;
 determining whether the task is undesirable … ([0119] In case that the user is unsure how to continue the task , he may even actively ask the assistance system 1. The assistance system 1 will then be able to answer by generating and outputting the respective support signal). (i.e. the task is determined to be undesirable when the user asks for help which would be an audio input); and causing, in response to determining that the task is undesirable, the robot to perform the task at a second time after the first time ([0016] The assistance system enables a successful cooperation between the user and the robot by an efficient and intuitive communication… cooperation of the user and the robot in performing the task, Fig. 3 Generating support signal).
Heckmann does not teach generating an undesirable score based on the plurality of input data;… to generate the undesirable score ;… iteratively adjusting …by comparing the undesirable score with a threshold.
Tong teaches generating an undesirable score based on the plurality of input data by applying machine learning algorithms to the plurality of input data to generate the undesirable score ([0062] The motion sensors 24 and 25 can measure the kinematic sensor feedbacks, such as the ankle joint angle, the tilting angle, linear acceleration, and angular velocity of the body segments (shank and foot). These variables obtained in different walking conditions: walking speeds, walking levels, etc., can be inputted into an advanced classification model like the Support Vector Machine (SVM), Neural Network, or the Hidden Markov Model (HMM) to perform a machine learning process. An optimized classifier of the walking conditions can be obtained which can classify the walking conditions. Kinematic thresholds of the motion sensors 24 and 25 can be configured with a walking calibration before the device operation.);…by comparing the undesirable score with a threshold ([0059] The control algorithm processes the kinetic and kinematic sensory feedback, and determines a particular gait phase. At the particular gait phase, the control algorithm classifies the walking conditions by comparing the kinetic and kinematic sensory feedback with a set of predetermined thresholds. If the gait pattern exceeds the predetermined thresholds, it triggers the controller 29 to send a determined torque profile to the electrical rotatory motor 16.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heckmann’s teaching of determining whether a task is undesirable with Tong’s teaching generating a particular gate phase/ score based on input data, and comparing that particular gate phase. The combined teaching provides an expected result of determining whether a task is undesirable by comparing the undesirable score with a threshold . Therefore, one of ordinary skill in the art would be motivated to optimize the robots usage. 
The combination of Heckmann and Tong do not teach iteratively adjusting
Toda teaches iteratively adjusting the machine learning algorithms ([0025] perform learning (reinforcement learning), and outputs the operation program as modified (learned). In other words, such an operation program as learned enables modification of teachings, [0024] output an operation program of a robot as modified by performing learning of the operation program, for example, by reinforcement learning, and includes an artificial intelligence 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heckmann’s teaching of using machine learning for training with Toda’s teaching of using reinforcement learning to modify by performing learning. The combined teaching provides an expected result of using reinforcement learning to modify the learning/training . Therefore, one of ordinary skill in the art would be motivated to get an accurate output. 


Regarding claim 20, the combination of Heckmann, Tong, and Toda teach The non-transitory computer readable medium of claim 19 (Heckmann, Fig. 1 Internal representation storage 22), wherein: the plurality of input data comprises at least one of visual input data and audio data (Heckmann, Fig. 1 Acoustic sensor 6, Speech recognition 8, Visual sensor 7, Human motion recognition 9).; the visual input data comprises at least one of a facial expression of the person and a body language of the person (Heckmann, [0061] visual sensor 7 is a camera acquiring still images and / or videos from a task environment, [0064] Image data provided by the visual sensor 7 is fed to the unit for human motion recognition 9, Fig. 1 Human motion recognition 9); and the audio input data comprises at least one of a tonal expression of the person or a word spoken by the person (Heckmann, [0064] Acoustic data acquired by the acoustic sensor 6 is fed to a unit for speech recognition 8, Fig. 1 Speech recognition).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heckmann (US20200012670A1), in view of Tong et al. (US20160331557A1, herein Tong), in further view of Toda (US20180079076A1), and in further view of Kim et al. (US20200009737A1, herein Kim). 

Regarding claim 10, the combination of Heckmann, Tong, and Toda teach The robot of claim 9,
The combination of Heckmann, Tong, and Toda do not teach further comprising a battery that supplies electrical energy to the robot
Kim teaches further comprising a battery that supplies electrical energy to the robot. (Kim, [0118] The robot may move to a charging station (not shown) in order to charge the battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heckmann and Tong’s teaching of a robot receiving input data associated with a person performing a task with Kim’s teaching of the robot charging its battery. The combined teaching provides an expected result of a robot receiving input data associated with a person performing a task that uses a battery to supply energy to the robot. Therefore, one of ordinary skill in the art would be motivated since having a portable battery inside the robot allows the robot to move around making the robot more efficient being able to cover a wider area to assist. 

Regarding claim 11, the combination of Heckmann, Tong, and Toda teach The robot of claim 9, further comprising: one or more arms; (Heckmann, [0055] The robot may comprise at least one robotic arm with an effector ( manipulator ) adapted to perform physical actions , for example , gripping , grasping , reaching , or pointing).
The combination of Heckmann, Tong, and Toda do not teach and an arms drive assembly that controls the one or more arms
Kim teaches and an arms drive assembly that controls the one or more arms (Kim, [0023] first and second robot arms connected to the robot body, [0097] The robot 100a may include a robot control module for controlling the operation, [0043] The robot includes a driving unit may include an actuator or a motor and may perform various physical operations such as moving a robot joint). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heckmann and Tong’s teaching of a robot comprising a robotic arm to perform physical actions with Kim’s teaching of a driving unit to perform various physical operations such as moving a robot joint. The combined teaching provides an expected result of a robot comprising a robotic arm and driving unit to move the robot joint to perform physical operations. Therefore, one of ordinary skill in the art would be motivated having a driving unit to move the robot joint in performing various physical operation since this allows the robot to be more effective in assisting a user with a task since it is more able to perform a variety of physical operations.  

Regarding claim 12, the combination of Heckmann, Tong, and Toda teach The robot of claim 9, 
The combination of Heckmann, Tong, and Toda do not teach further comprising: one or more wheels; and a wheels drive assembly that rotate the one or more wheels to move the robot.
Kim teaches further comprising: one or more wheels; and a wheels drive assembly that rotate the one or more wheels to move the robot (Kim, [0116] The robot may further include driving wheels 197 located below the robot body 190. The robot may further include a driving motor 198 for generating driving force for rotating the driving wheels 197).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heckmann and Tong’s teaching of a robot receiving input data associated with a person performing a task with Kim’s teaching of the robot having a wheels drive assembly that rotate the wheels to move the robot. The combined teaching provides an expected result robot receiving input data associated with a person performing a task, where the robot has wheels to move and rotate. Therefore, one of ordinary skill in the art would be motivated as shown by Kim [0117] “when the robot includes the driving wheels 197 and the driving motor 198, it is possible to perform various cooking operations while moving in a kitchen or restaurant, to maximize an area where the robot can perform cooking operation, and to diversify the types of cooking operations capable of being performed by the robot as compared to the case where the robot is fixed” showing that the use of wheels maximizes the robots coverage area making the system as a whole more efficient allowing the robot to cover more area for assistance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117         

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117